Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a jackstand adapter, classified in B25B13/06.
II. Claims 8-13, drawn to method of preparing a jackstand for installation by winding and unwinding a jackstand, classified in B60S9/08.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the adapter as claimed can be used in a materially different process of using that adapter; e.g. faucet cartridge removal or fastening and unfastening a wing nut or a valve or a radiator cap.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Bernhard P. Molldrem on 9/16/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of s 8-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1, line 1, “the type” should read --a type--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a square socket adapted to receive a square drive plug of said power driver tool”. Claim 3 depends on claim 1 which recites “a receptacle … to receive a drive member of a power driver tool”.It is not clear if “a square drive plug” is the same as “a drive member”.For the purpose of this examination examiner suggests amending claim 3 to --wherein the drive member includes a square drive plug; the receptacle on said fitting includes [[a]] the square socket adapted to receive a square drive plug of said power driver tool--.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by St. Peter (US Patent No. (D790, 310 S) hereinafter Peter.
Claim 1 recites a jackstand adapter that is used for winding and unwinding a jackstand of the type in which a male threaded rod is threadably fitted into a female threaded post that is supported on a bottom footing, and in which a transverse horizontal rod protrudes from the threaded rod at or near a top end thereof. More limiting the features and relationship between the adapter and the jackstand and the power driver tool mount to mere components associated with the intended use of the recited device (adapter).  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.  Thus, the prior art only needs to teach the recited components of the device (adapter).Peter teaches (reproduced and annotated Figs. 1-8 below) a jackstand adapter comprising a fitting configured to fit over the top end of said threaded rod and engage said transverse horizontal rod, and said fitting having a receptacle formed at an upper end thereof to receive a drive member of a power driver tool (drive socket/fitting of socket/adapter of Peter is capable of being attached to a power tool as well as to a ratchet wrench).Device of Peter is capable of driving a jackstand (connecting the base, the slide and the fixed jaw of the vise of Peter to a vertical post converts the vise to a jack with the movable jaw moving vertically and capable of lifting and lowering a weight); the jackstand comprises male threaded rod is threadably fitted into a female threaded post that is supported on a bottom footing, and in which a transverse horizontal rod protrudes from the threaded rod at or near a top end thereof.

    PNG
    media_image1.png
    1241
    682
    media_image1.png
    Greyscale

Regarding claim 2, Peter teaches (reproduced and annotated Figs. 1-8 above) said fitting is in the form of a rigid tube having a plurality of cutouts at a lower open end thereof configured to engage said transverse horizontal rod.
Regarding claim 3, Peter teaches (reproduced and annotated Figs. 1-8 above) the receptacle on said fitting includes a square socket adapted to receive a square drive plug of said power driver tool (square socket of Peter is capable of receiving a head of a drive gear of a ratchet as well as a square drive plug of a power tool).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Peter.
Regarding claim 4, Figs. of Peter show the inner hole of the adapter is cylindrical; but does not teach the inside diameter being substantially three inches.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to choose the inside diameter of adapter of Peter based on size of the handle and size of end of male threaded rod of the jackstand.
Regarding claim 5, Figs. of Peter show said plurality of cutouts includes a pair of cutouts disposed diametrically opposite one another at said lower open end; but does not teach each cutout having a diameter of substantially one inch
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to choose the cutout diameter of adapter of Peter based on size of the handle of the jackstand.
Regarding claim 6, Figs. of Peter show said receptacle is in the form of a square aperture; but does not teach the square aperture being substantially 3/4 inch by 3/4 inch, and a depth of substantially½ inch.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to choose the square aperture size of adapter of Peter based on torque needed and size of the square drive plug of the power driver tool.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peter in view of Stephens (US Publication No. 2010/0064859).
Regarding claim 7, Peter teaches said fitting is in the form of a cylindrical tube; but does not explicitly teach the fitting being steel material.
Stephens teaches a socket type fastener driver having a square socket receptacle (114) and a plurality of cutouts (slots 108, 110). Stephens teaches the socket (adapter) is made of hardened steel, or other strong material (par. 0024).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to make the adapter from steel to increase strength.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Becker (US Publication No. 2003/0183046) teaches a socket having a square socket receptacle 20 and two cutouts 50N, 50S.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Examiner, Art Unit 3723